Case 3:17-cv-00512-SDD-EWD Document111-31 08/16/19 Page 1 of 40

 

 

Department of Corrections
Lean Six Sigma 2012
PreClassification

a
>PROJECT REVIEW
>RESULTS &

RECOMMENDATIONS
>NEXT STEPS

 

 

 

 

 

 

 

Intro- Mendy

James

 
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 2 of 40

 

 

Project Review

Timeline: February 13, 2012 — September 25, 2012

 

 

 

 

 

 

 

 

 

 

 

Project Timeline — DOG Lean Six Sigma Improvement Project
PHASES OF LSS: ae,
DMAIC bern rouicate uA Tole Ainprova Tease ent Tota
Shean Project
D efin e Le ots, Cardfiemlen
~ or el ets ben ate
Measure sam
Analyze S|
Improve
Control
vn | "
anvepr anaors sz quan Tanz wR? orient

 

 

 

 

 

 

 

 

 

 

James

Point out the phases of LSS
Timeline= 7.5 months
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 3 of 40

 

 

Project Team

_O

 

 

 

 

 

 

 

James
Explain that “Champions” guide the work and approve the work during “tollgates” at the
end of each phase of work
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 4 of 40

 

 

Business Case

es ---(_) ia

 

 

 

   

 

 

 

James
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 5 of 40

 

 

Project Goals

* Reduce Transfers per Offender prior to assignment to ARDC from
2.65 to 1.9

¢ Reduce Transfers per Offender prior to Immediate Release from
1.83 to 1.1

* Eliminate the Backlog from 1310 to 0 (Conviction to P/C Ready for
transfer)

* Reduce the percentage of Immediate Releases by 80% (from 2252
to 450/yr). (excludes the immediate releases due to CTRP credit)

* Reduce the average number of days per case for immediate
releases from 71.69 days (non-CTRP) to 31 days

 

 

 

 

 

 

 

James
Case 3:17-cv-00512-SDD-EWD Document111-31 08/16/19 Page 6 of 40

 

 

What we measured

 

 

 

 

 

 

 

 

Darryl
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 7 of 40

 

 

Measured work and the time it takes
to flow through the process

 

 

‘Teg

Court

 

 

 

LSA received support from
17 Sheriffs to assist in
manual data collection
during April/May.

 

 

 

 

 

 

 

 

Darryl

In measuring the amount and flow of work, it was necessary to engage some of the jails to
help us date the documents so we could measure the time it took for work to flow
between the agencies. We asked for 10 parishes to help and got 17 that wanted to be a

part of the study.
Case 3:17-cv-00512-SDD-EWD Document111-31 08/16/19 Page 8 of 40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Process Map & Cycle Time
SP rma ara a jm —\ SP)
PIC
me be roheee oa amici
delivery
341 dys 25 lees AOT days

 

 

 

 

 

 

 

Darryl

We measured the time it took for the work to flow between the steps and the overall time
from Conviction to Time Comp completed, which is called Cycle Time. You’ll notice that the
CT from PC rec’d to TC is only 7.27 days. However, because this was logged differently, this
represents the time the PC EE began working on the work and does not include the time it
sat in the “inbox” waiting to be worked on. The overall CT at baseline wasw 38.32 days
overall. After comparing this to CAJUN data, a more realistic CT goal was determined to be
47 days for the overall CT.

While there does seem to be delays between the Clerks and the Jails to us, our approach
was to focus on minimizing our CT before addressing it with the outside agencies.
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 9 of 40

 

 

Voice of the Customer

O

 

 

   
  
  

DOC
Preclass

Law
Enforcement
Partners

Justice eae
Courts

i@baals Al Association

 

 

 

 

 

Darryl

The cornerstone of ainy LSS project is to provide quality and efficient service to the
customers of the process. To do so, the team spent a large amount of time getting input
from all of these “customers” of the PC process. We asked questions like- “if you were
king/queen for the day, what would you change (and more staff could not be an answer)
We asked “what is broken? And what will fix it?” Some of the ideas that were heard
became the genesis of our solutions.

ots
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 10 of 40

 

 

What we tested

 

 

 

 

 

 

 

 

Darryl

Like any good experiment, we developed a hypothesis that would either be proven to be
correct or incorrect through our experimental testing.

10
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 11 of 40

 

 

Hypothesis

 

 

   

 

 

 

 

 

Darryl

These 4 hypotheses were developed as to what the team felt would increase productivity
and “fix” the delays and backlog in the PC process.

From this we developed a plan to test, or pilot, our proposed solutions.

11
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 12 of 40

 

 

 

 

WWE vercttcteetcrntl Process work Centralized Control
Sait e neo ablitciesn hey location +

= EGS [alam CENTRAL CENTRAL ah 86
eee JLDCC é ain DWwce
7 REC
esis

 

Pilots were conducted for 6 weeks: 3 weeks during Improve and 3 weeks during Control
phases. Data was collected data from all locations, except the Test Cell D.

 

 

 

 

 

Darryl

The Management Routine pilot involved the Supervisors following a very distinct formula
each day that would give them the information and the opportunity to coach their teams to
success. Each Supervisor was required to complete a form (we called it a DSAP= Daily
Success Action Plan) which required the Supervisor to record the amount of work done the
previous day, the staff on hand to today’s work, and a review of the aging of any WIP (work
in progress). In addition, they were to observe employees interaction with customers and
to review the work product of the employees. By going through these motions, the
Supervisor developed a pattern of accountability for their office and for each of their
employees. Daily Production meetings were held where this information was discussed
and any obstacles were addressed as a group. This transparency and individual reporting
increased productivity right away. Knowing what they were held accountable to
accomplish motivated the employees and gave them a sense of satisfaction when they
accomplished their part.

The “Process work differently” pilots involved changing the way work is assigned. Instead
of 1 PC EE doing the tasks to TC a case from A to Z, the tasks were divided such that 1
worker did the first part, say A-L and the second worker did M-Z. This created a conveyor
belt of work and allowed less experience PC workers to contribute once trained on the less
complex work. Lastly, the Central Office involved 5 PC EE coming to work at Headquarters
in a office set up only for PC work. There were 2 teams of 2 PC workers and 1 Supervisor.
They performed management routines as well. 1 team assigned the work differently and 1
did not. All other facilities were considered the “Control” group and were asked NOT to

12
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 13 of 40

change any of their PC processes during the 6 weeks of testing. All pilot offices turned in
forms each day logging the activities and answering specific questions about the day’s
success or lack thereof. Control offices did not submit any reports.

It is noteworthy that the team spent a good deal of time determining which employees
would be asked to participate in the Central Office pilot to give us a combination of
experienced/ inexperienced, high performers/ lower performers, as well as we were
sensitive to leaving adequate staffing for the work left behind at their “home” offices. They
brought their TC work with them to the Central Office. During CONTROL phase, we asked
them bring their Release work as well. Otherwise, all other PC tasks were not included at
the Central Office.

12
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 14 of 40

 

 

Results &
Recommendations

O

 

 

 

 

 

 

 

Mendy
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 15 of 40

 

 

 

Results by Test Cell

 

 

 

 

Test Cell Cyele Productivity Backlog Immediate | Transfers

Time (Cases/mH) Releases
(Or tih tests)

to TC
Complete)

 

 

_ Management 80.41 0.58 08-225) i—i( tsi

Process 47-14 ae C7) C#) bly 18 ; (134

Pilot Control 48.71 0.23 94 197 32 196

 

Overall the Centralized Office outperformed all other test cells,
as well as the Pilot Control group.

\
i
j

Data Notes: Process test cell included JLDCC which
closed in July and had no further institution work.

|
\

 

 

 

14
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 16 of 40

 

 

 

     
 

 

Productivity by Pilot Group
Improve vs Control

Management Process work Management & Centralized Office Control Offices
Routines Only differently Process together

mi Improve (July) Control (Aug)

 

 

{ The Central office had the highest productivity. The Central office outperformed the offices that did not test any
: improvements by 2.8x. The improvement was sustained during Control phase. During Control, the Central office
began to process releases as well as initial PC time comp.

 

 

 

 

 

 

 

Mendy

15
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 17 of 40

 

 

 

Statewide Vitals Pre & Post LSS

 

 

 

    

teh

‘BacklogA
(247d from Conviction)

WIP

Cycle Time Days
(Conviction to TC complete)
Productivity

(cases/PC manhour worked
on initial TC)

C)

| Baseline | Goal | Improve

EM | July 9-27
416 0 467 243
1630 400 1087 997
110 47 64.4 58.29
0.41 1.0 0.32 0.35

Control % Improvement
UVa (Oyo ral us ane
7 Lss

41.6%
38.8%
47%

-14.6%

 

fn The definition of backlog was changed to be any case that is >47 days since

i _
i conviction.
}
1
i
t
i

\, reported count.

WIP = Work in Progress= Any case that has been received into PC, but has not been
worked (non-automated + automated). Non-automated WIP is a manual, self-

Z

*PC received date was not being captured consistently in baseline data.

 

 

 

Mendy

16
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 18 of 40

 

 

 

Statewide Vitals Pre & Post LSS

 

 

Baseline | Goal
May

 

     
 
 

Control
july 9-27 July 30-Aug 17 | Mprovement
| PRE to POST-
| aS

M e a ic

  

   
     

   

      

# Immediate 1802

Releases/yr 2252/yr 2628/yr 1560/yr 30.7%
# Overdue es
days/case 71.70 31 133.41 60.52 15.6%
# Transfers/
offender 2.65 1.9 2.74 1337 28.3%
(prior to ARDC)
# Transfers/
offender 1.83 1.1 2.05 1.33 27.3%

(prior to IR)

 

 

 

 

Mendy

17
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 19 of 40

 

 

 

Financial Impact
of Reducing Immediate Releases & Transfers

 

 

¢ The # of Immediate Releases have been reduced to a rate of 1612 per year.
¢ The average # of days each Immediate Release is past their release date has been
reduced to 60.52 days.

1612 cases @ 60.52 days/case @ $25=
$2,438,956 cost for Immediate Releases after LSS

Baseline cost was
2252 Immediate Releases @ 71.70 days/case @ $25=
$4,574,460 cost for Immediate Releases

Projected annualized savings=
$2,135,504

 

 

 

 

Mendy

18
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 20 of 40

 

 

 

Financial Impact when goal is met

 

 

 

Reducing the # of days overdue of non-CTRP releases from 71.70 days to 31 days
AND

Reducing the # of non-CTRP Immediate Releases from 2252 to 450 per year
would yield an annualized projected savings of $3,687,960 for the department

Projected Cost Reduction:
FROM
C] 2252 non-CTRP Immediate Releases x 71.70 days overdue x $25 = $4,036,710

TO
QC) 450 non-CTRP Immediate Releases x 31 days overdue x $25 = $348,750

$3,687,960
annualized

ce NaF

 

 

 

 

Mendy

19
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 21 of 40

 

 

Goals Revisited

 

 

 

   

 

 

 

 

The goals to reduce the # of transfers per offender were achieved. While the backlog was
not completely eliminated, it was reduced substantially. Moreover, backlog was more
specifically defined and a uniform method to determine backlog (>47 days from conviction)
was developed and is now able to be measured. Accurate numbers are dependent on PC
staff entering the case as soon as it is received. This can be achieved, as demonstrated by
the Central office staff who obtained a 0 non-automated backlog during control phase. The
goals on Immediate Releases and average number of days overdue were not quite achieved
in the 6 weeks due to the clearing of the backlog, but the trend is decreasing at a pace that
should allow this goal to be achieved as soon as the remaining older cases are completed.

20
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 22 of 40

 

 

 

Conclusions

O

> Both the Management Routine and Central Office pilots
outperformed Control offices with regard to productivity and cycle
time.

> The Central Office had the best performance and demonstrated
the process capability to produce 1 completed case (time
computation) per manhour worked, including releases.

> All pilots either sustained or increased improvement during
CONTROL phase.

» The Process pilot failed to adopt a structured schedule. This is
thought to be due to turnover and reorganization, as well as other
facility priorities assigned to the staff, during the pilot period.

 

 

 

 

 

 

Mendy

21
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 23 of 40

 

 

Lessons Learned

 

 

> Facility related operations are Cd vcnly prioritized over and
instead of PC work, to the extent that only 56% of the PC staff
resources perform PC work regularly. |

> Field reported data depends on the accuracy of the field staff
reporting it.

> Inconsistencies in the quality of the work today requires 100%
review by the Supervisor.

> When testing the two processes of assigning work at the Central
office, “cross pollination” occurred such that the solution that
worked best was adopted by both during the pilot, effectively only
testing the solution of assigning work based on the functional
steps of the process.

> While turnover disrupts the office, employee competency is not a

 

 

 

 

 

Mendy
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 24 of 40

 

 

Work evaluated

O

 

 

 

 

 

Work
currently

lel utosmrotcce Otel
dnp ete bia tets

 

Data was evaluated to determine the volume of PC work currently
performed at each facility.

Logic was applied to calculate the # of manhours (MH)- # FTE-
needed for PC work performed.

 

 

 

Melanie

23
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 25 of 40

 

 

PreClassification Work

O

e PreClassification work includes the following processing
of offenders housed at local facilities:
© Time Comp at conviction
© Immediate Release processing
© CTRP credit
© Forfeitures
© Record management of offender files PreClassification

 

 

 

 

 

 

ee

Melanie

 

 

24
Case 3:17-cv-00512-SDD-EWD Document111-31 08/16/19 Page 26 of 40

 

 

Logic for PC Work

O

 

 

 

 

e Time comp= 1 MH/ case
e Releases= 1 MH/ case
e CTRP credit= 0.5 MH/ case

e # Time Comp was based on # of Convictions by parish
assignments where the convictions were processed.

e Releases were based on the parish of release.
e CTRP was counted based on historical data.
® Female PC work was calculated for LCIW and LSP.

 

 

 

Melanie

25
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 27 of 40

 

 

Recommendations

1) Create a Central Office for Preclassification Functions

> Locate a specialized Preclassification Central Office at
headquarters to perform all PC tasks and avoid distractions to PC
workflow created by field operations.

> Implement management routines as piloted in the LSS project.

> Design supervision to provide direct accountability and
consistency of procedures and training.

> Build the # of positions based on the process capacity revealed in
the LSS study.

> Centralize the active files as well. File maintenance is critical to
workflow and should be supervised in the same work arena as the
PC functions.

 

 

 

 

 

 

 

Angela W
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 28 of 40

 

 

Additional Recommendations

™
2) Eliminate the requirement for Clerk of Court offices to submit

   

court minutes.

* Revise legislative statute to eliminate the requirement for Clerks of Court ta

submit court minutes.

« Ensure compliance with timely submission of the Uniform Commitment Order
in addition to the PC documentation.

¢ Provide communication of the requirements with all stakeholders.

3) Create a system for knowledge sharing

* Standardize PC and time computation procedures.
* Provide a resource for new employees to reference.

 

  
   
  

  

4) Develop an electronic case file

* Build the new computer system to allow for PC documents to be attached to

the file electronically.
* Reduce the transferring of paper files between institutions.

 

 
 

 

 

 

Angela W
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 29 of 40

 

 

 

 

 

 

 

 

 

 

Angela W

28
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 30 of 40

 

 

 

 

 

 

Implement a Central Office
O-

 

 

 

 

   

 

 

 

Angela W
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 31 of 40

 

 

Structure & Location

 

 

 

 

 

 

 

 

 

Angela W

30
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 32 of 40

 

 

Central Office Organizational Structure

 

Corrections
Classification
yefelo mwcrel ace od]

Administrative
Coordinator (1)

  

Total = 37 employees

Work would be balanced between 5 teams. Teams would be

developed to provide a functional conveyor belt for workflow.

 

 

 

 

 

 

Angela W
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 33 of 40

 

 

Review Staff Changes

 

 

 

 

 

 

 

 

Angela W/Melanie

32
Case 3:17-cv-00512-SDD-EWD Document111-31 08/16/19 Page 34 of 40

 

 

Staffing changes by facility

 

 

 

 

 

 

 

Angela W/Melanie

33
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 35 of 40

 

 

 

Business Reorganization Plan

 

 

 

 

O

 

 

Angela W/Tanesha

34
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 36 of 40

 

 

Timeline

 

 

 

 

 

 

 

 

Angela W

35
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 37 of 40

 

 

Action items

 

 

 

 

 

 

 

 

Angela G

36
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 38 of 40

 

 

How does this affect our internal customers?

O

 

 

 

 

 

 

 

Angela G
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 39 of 40

 

 

How does this affect our external customers?

 

 

 

 

   

 

 

 

Angela G

38
Case 3:17-cv-00512-SDD-EWD Document 111-31 08/16/19 Page 40 of 40
